Title: To Alexander Hamilton from Abishai Thomas, 18 May 1792
From: Thomas, Abishai
To: Hamilton, Alexander



Sir
Philadl. 18 May 1792

I am directed by a Resolution of the General Assembly of the State of North Carolina to “Inform myself by what means this State obtained a Credit with the United States for a quantity of Leather received of Richard Blackledge,” and to “transmit to the next General Aseembly such vouchers or other information as I may deem proper to give the necessary information to the General Assembly.” To enable me to comply with the said Resolution, I am to solicit the favor of you to cause the proper Officer to furnish me with a Certified transcript from the Books of the Treasury department, or those of the late Clothier General, of the Credit, or Credits which may exist thereon for account of Leather as aforesaid, or generally, designating if practicable such circumstances relative to the delivery as may enable me, or the General Assembly to trace whether it be the same which was purchased from Mr. Blackledge.
I am Sir   very respectfully   yr. mo. obt. Serv.
Ab. Thomas
Secretary of the Treasury
